F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 19 2000
                                  TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                  Clerk

 JESSE A. KILGORE, JR.,

          Petitioner-Appellant,
 v.                                                      No. 99-6393
 REGINALD HINES,                                  (D.C. No. CIV-99-431-C)
                                                        (W.D. Okla.)
          Respondent-Appellee.




                            ORDER AND JUDGMENT *


Before BALDOCK, HENRY, and LUCERO, Circuit Judges. **


      Petitioner Jesse A. Kilgore, Jr., proceeding pro se, appeals the district

court’s denial of his petition for a writ of habeas corpus under 28 U.S.C. § 2254.

The district court denied Petitioner’s motion to proceed in forma pauperis on

appeal, see 28 U.S.C. § 1915(a)(1), and denied his application for a certificate of



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, the panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2)(c); 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument.
appealability, see 28 U.S.C. § 2253(c)(2). We deny Petitioner’s application for a

certificate of appealability and dismiss Petitioner’s appeal.   1



       Petitioner was convicted of unlawful delivery of a controlled drug in the

District Court of Lincoln County, Oklahoma, and sentenced to 22.5 years

imprisonment. The Oklahoma Court of Criminal Appeals affirmed on March 17,

1996. On March 31, 1999, Petitioner filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 claiming ineffective assistance of counsel at trial

and on appeal. The magistrate judge issued a thorough report and

recommendation denying the petition as untimely because Petitioner failed to file

his petition within the one-year statute of limitations set forth in 28 U.S.C.

§ 2244(d). The district court adopted the magistrate judge’s report and

recommendation and summarily dismissed the petition. The district court

subsequently denied Petitioner’s application for a certificate of appealability.

       We have thoroughly reviewed the record on appeal, Petitioner’s brief, the

magistrate judge’s report and recommendation, and the district court’s order. We

deny Petitioner’s application for a certificate of appealability for substantially the

reasons set forth in the magistrate judge’s report and recommendation.




       1
        Petitioner has since paid the appellate filing fee, rendering his application
to proceed in forma pauperis on appeal moot.

                                             -2-
CERTIFICATE OF APPEALABILITY DENIED; APPEAL DISMISSED.


                       Entered for the Court,


                       Bobby R. Baldock
                       Circuit Judge




                        -3-